Exhibit 10.1

December 18, 2018

Melinta Therapeutics, Inc.

300 George Street

Suite 301

New Haven, Connecticut 06511

 

Re:

Financing Commitment

Ladies and Gentlemen:

Melinta Therapeutics, Inc. (the “Borrower”) has requested that Vatera Healthcare
Partners LLC (“VHP”) and Vatera Investment Partners LLC (“VIP” and, collectively
with VHP, the “Initial Lenders”) provide the Borrower with an up to $135,000,000
senior subordinated convertible loan facility (the “Facility”) on the terms and
subject to the conditions set forth in Exhibit A hereto (the “Term Sheet”).
Defined terms used but not defined herein shall have the meanings given thereto
in the Term Sheet.

1. Commitment. VHP is pleased to inform you of its several, and not joint,
commitment to provide up to $100,000,000 of the Facility and VIP is pleased to
inform you of its several, and not joint, commitment to provide $35,000,000 of
the Facility (such commitments, collectively, the “Commitment”). Notwithstanding
anything herein to the contrary, the aggregate liability of the Initial Lenders
under this letter shall at no time exceed the aggregate amount of the
Commitment. For the avoidance of doubt, the obligation of the Initial Lenders
(or their respective successors and permitted assigns) to fund the initial Loans
on or after the Closing Date is subject in all respects to the conditions set
forth under the heading “Conditions Precedent to Effectiveness and Initial
Loans” in the Term Sheet and the obligation to fund subsequent Loans is subject
in all respects to the conditions set forth under the heading “Conditions
Precedent to Subsequent Loans” in the Term Sheet.

2. Termination. The Initial Lenders’ obligation hereunder to enter into the Loan
Documents and fund the initial Loans on or after the Closing Date shall
terminate automatically and immediately upon the earliest to occur of (i) the
effectiveness on the Closing Date of the Loan Documents in accordance with the
Term Sheet, at which time the respective commitments of the Initial Lenders
hereunder shall be replaced with the respective commitments of the Initial
Lenders under the Loan Documents, (ii) February 15, 2019 and (iii) the date that
a third party acquires all of the capital stock of the Company through merger,
purchase or otherwise. Upon such termination pursuant to this Section 2, the
Initial Lenders shall not have any further obligation or liability hereunder
with respect to the Commitment, provided, however that notwithstanding such
termination, Sections 4, 5, 6, 7, 8 and 12 shall survive such termination.
Notwithstanding any provision hereof to the contrary, the provisions of the Term
Sheet set forth under “Right to Fund” and “Exit Fees” shall become effective
immediately upon the effectiveness of this letter (whether or not the Loan
Documents are executed) and shall remain effective notwithstanding the
termination of this letter (unless expressly replaced by provisions of the Loan
Documents providing for the rights set forth therein) or the Commitment.

3. Assignment. Subject to applicable securities laws, each Initial Lender may
assign all or a portion of its obligation to fund the Commitment to another
Initial Lender, to one or more affiliated investment funds or to other
co-investors (which co-investors may include, for the avoidance of doubt, third
party investors that are not affiliated with such Initial Lender or its
affiliates) without the consent of the Borrower, but no such assignment (other
than to another Initial Lender or affiliate of an Initial Lender) shall relieve
any such Initial Lender of its obligations hereunder.



--------------------------------------------------------------------------------

4. No Third Party Beneficiaries. Except to the extent set forth in Section 5,
this letter shall be binding solely on, and inure solely to the benefit of, the
parties hereto and their respective successors and permitted assigns, and
nothing set forth in this letter, express or implied, shall be construed to
confer upon or give to any person or entity, other than the parties hereto and
their respective successors and permitted assigns, any benefits, rights or
remedies under or by reason of, or any rights to enforce, the Commitment or any
provisions of this letter.

5. Limited Recourse; Enforcement; Indemnity.

(a) Notwithstanding anything that may be expressed or implied in this letter or
any document or instrument delivered in connection herewith, the Borrower, by
its acceptance of the benefits of the Commitment provided herein, covenants,
agrees and acknowledges (i) that no person or entity other than the Initial
Lenders (and their respective successors and permitted assigns) shall have any
obligation hereunder or in connection with the transactions contemplated hereby,
(ii) in no event shall the Borrower seek, and the Borrower shall cause each of
its affiliates not to seek, any special, exemplary, consequential, indirect or
punitive damages, or damages arising from loss of profits, business
opportunities or goodwill, diminution in value or any other similar losses or
damages, whether at law, in equity, in contract, in tort or otherwise, against
any Initial Lender or any Specified Person (as defined below) (the
“Non-Prohibited Claims”), and (iii) that, notwithstanding that an Initial Lender
may be, or any of its successors and permitted assigns may be, a corporation,
limited liability company or similar business entity, the Borrower shall have no
right of recovery against, and no recourse shall be had against, and no personal
liability shall attach to, any of the former, current or future direct or
indirect equity holders, controlling persons, stockholders, directors, officers,
employees, agents, general or limited partners, managers, members, affiliates,
attorneys or other representatives of such Initial Lender or any of such Initial
Lender’s successors or assigns or any former, current or future director,
officer, employee, direct or indirect equity holder, equity or other financing
source, portfolio company, management company, controlling person, agent,
general or limited partner, manager, member, stockholder, affiliate, attorney or
other representative or successor or assign of any of the foregoing (together
with any person or entity to whom any of the foregoing has assigned its
obligations hereunder in accordance with the terms hereof, a “Specified Person”
and together, the “Specified Persons”), hereunder or under any documents or
instruments delivered in connection herewith or in respect of any oral
representations made or alleged to have been made in connection herewith or
therewith, whether by or through attempted piercing of the corporate (or limited
liability company or limited partnership) veil, by or through a proceeding
(whether at law, in equity, in contract, in tort or otherwise) by or on behalf
of the Borrower against any Specified Person, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable
law, or otherwise, except, for the avoidance of doubt, for its rights to recover
from the Initial Lenders and their respective successors and permitted assigns
(but not any other person or entity) under and to the extent provided in this
letter and any other claims that are Non-Prohibited Claims; it being agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Specified Person for any obligations of the
Initial Lenders or any of their respective successors or permitted assigns under
this letter or any documents or instruments delivered in connection herewith, in
respect of any transaction contemplated hereby or in respect of any
representations made or alleged to have been made in connection herewith or
therewith or for any claim (whether at law, in equity, in contract, in tort or
otherwise) based on, in respect of, or by reason of such obligations or their
creation.

 

2



--------------------------------------------------------------------------------

(b) Regardless of whether the Closing Date occurs, you agree to (a) indemnify,
defend and hold the Initial Lenders and each of their officers, directors,
managers, members, employees and agents (collectively, “Related Parties”) (each,
an “Indemnified Person”), harmless from and against all losses, disputes,
claims, investigations, litigation, proceedings, and related reasonable and
documented out-of-pocket expenses (but limited to, in the case of attorneys’
fees, the reasonable and documented out-of-pocket fees, charges and
disbursements of one external counsel for the Indemnitees, taken as a whole,
and, if necessary, one additional conflicts counsel) to which any Indemnified
Person may become subject in connection with this commitment letter, the Term
Sheet, the Facility, the use or the proposed use of the proceeds thereof or the
transactions contemplated by this commitment letter or the Term Sheet (each, a
“Claim”), regardless of whether such Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by or against a third party, you,
or any of your affiliates), and (b) reimburse each Indemnified Person upon
demand for all reasonable and documented out-of-pocket expenses (subject to the
limitations set forth in clause (a) with respect to attorneys’ fees) incurred in
connection with investigating, preparing to defend or defending, or providing
evidence in or preparing to serve or serving as a witness with respect to, any
lawsuit, investigation, claim or other proceeding relating to any of the
foregoing (each, an “Expense”); provided that no Indemnified Person shall be
entitled to indemnity hereunder in respect of any Claim or Expense to the extent
that the same is found by a final, non-appealable judgment of court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of such Indemnified Person or any of its Related Parties.

(c) Subject to Section 5(d), this letter may only be enforced by the Borrower,
and none of the Borrower’s creditors and no other person or entity that is not a
party to this letter shall have any right to enforce this letter or to cause the
Borrower to enforce this letter.

(d) The Specified Persons are express third-party beneficiaries of this
Section 5.

6. Confidentiality. This letter may not be used, circulated, quoted or otherwise
referred to in any document (other than any SEC filing required to be made under
applicable law, rule or regulation), except with the written consent of the
Initial Lenders; provided, further, that any party hereto may disclose the
existence of this letter to the extent required by any governmental or
regulatory authority or as required by applicable law, rule or regulation, so
long as the disclosing party (a) promptly notifies the Initial Lenders in
reasonable detail of the circumstances giving rise to such required disclosure,
(b) uses its reasonable best efforts to seek to limit such disclosure and
maintain the confidentiality of this letter and the terms and conditions hereof
and (c) uses its reasonable best efforts to give the Initial Lenders an
opportunity to comment on such disclosure and to incorporate such comments
therein.

7. Existing Purchase Agreement. Concurrently with the execution of this letter,
the Company and VHP hereby agree that the Purchase Agreement, dated November 19,
2018, by and between the Company and VHP is terminated in all respects, except
with respect to Article V (solely to the extent related to Section 5.1(iii),
which, notwithstanding the terms thereof, the Company and VHP agree shall cover
the period from and after the date of the Purchase Agreement ) or as otherwise
set forth in Section 6.16 thereof.

 

3



--------------------------------------------------------------------------------

8. Governing Law; Consent to Jurisdiction.

(a) This letter (and any claim or controversy arising out of or relating to this
letter) shall be governed by and construed in accordance with the laws of the
State of New York without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of New York.

(b) Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York state court, or
federal court of the United States of America, in each case sitting in the City,
County and State of New York, and any appellate court from any thereof, in any
action, suit or proceeding arising out of or relating to this letter or the
transactions contemplated hereby or for recognition or enforcement of any
judgment relating thereto, and each party hereby irrevocably and
unconditionally: (i) agrees not to commence any such action, suit or proceeding
except in such courts; (ii) agrees that any claim in respect of any such action,
suit or proceeding may be heard and determined in such New York state court or,
to the extent permitted by applicable Law, in such federal court; (iii) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such action, suit or
proceeding in any such New York state or federal court; and (iv) waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action, suit or proceeding in any such New York state
or federal court. Each party agrees that a final judgment in any such action,
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

9. Entire Agreement; Amendments and Waivers. This letter, together with the Loan
Documents, constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and supersede all prior written or oral and
all contemporaneous oral agreements and understandings between any of the
parties hereto with respect to the subject matter hereof and thereof. This
letter may not be amended, and no provision hereof waived or modified, except by
an instrument signed by each of the parties hereto.

10. Interpretation. The titles and captions in this letter are for reference
purposes only, and shall not in any way define, limit, extend or describe the
scope of this letter or otherwise affect the meaning or interpretation of this
letter. The words “including” or any variation thereof means “including, without
limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.

11. Counterparts. This letter may be executed in one or more counterparts for
the convenience of the parties hereto, each of which shall be deemed an original
and all of which together will constitute one and the same instrument, and this
letter shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other parties hereto. Delivery
of an executed counterpart of a signature page to this letter by facsimile or
electronic transmission shall be effective as delivery of a mutually executed
counterpart to this letter.

12. WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS LETTER IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL

 

4



--------------------------------------------------------------------------------

BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES
SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS LETTER
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.

13. Severability. If any term or other provision of this letter is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this letter shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto; provided, however, that this letter may not be enforced without
giving effect to the provisions in Sections 1, 2, 3, 4 and 5 of this letter
(including by giving effect to any maximum dollar amounts set forth therein).
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this letter so as to effect the original intent of the parties as closely as
possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

5



--------------------------------------------------------------------------------

Very truly yours, Initial Lenders: VATERA HEALTHCARE PARTNERS LLC By:   Vatera
Holdings LLC, as manager By:  

/s/ Kevin Ferro

  Name: Kevin Ferro   Title: CEO Commitment Amount: $100,000,000 VATERA
INVESTMENT PARTNERS LLC By:   Vatera Holdings LLC, as manager By:  

/s/ Kevin Ferro

  Name: Kevin Ferro   Title: CEO Commitment Amount: $35,000,000

 

6



--------------------------------------------------------------------------------

Accepted and acknowledged: The Borrower: MELINTA THERAPEUTICS, INC. By:  

/s/ John H. Johnson

  Name: John H. Johnson   Title: Interim CEO

 

7



--------------------------------------------------------------------------------

Exhibit A

MELINTA THERAPEUTICS, INC.

Senior Subordinated Convertible Loans

Term Sheet

 

Borrower:    Melinta Therapeutics, Inc. (the “Borrower”). Guarantors:    Each of
the Borrower’s direct or indirect subsidiaries that guarantees the Borrower’s
obligations under the Facility Agreement, dated as of January 5, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Deerfield
Facility Agreement”), among the Borrower, certain of its subsidiaries, the
lenders parties thereto and Cortland Capital Market Services LLC, as agent (the
“Guarantors”). Lenders:    Initially, Vatera Healthcare Partners LLC (“VHP”),
Vatera Investment Partners LLC (“VIP”) and certain of their respective
affiliates (collectively, “Vatera”), subject to the right of Vatera to syndicate
the Loans to one or more additional lenders (collectively with Vatera, the
“Lenders”). Commitment:    A senior subordinated convertible loan facility (the
“Facility”) in a committed amount of $135 million. Availability:    Borrowings
under the Facility (“Loans”) shall be available on the following schedule:   

1.  Subject to the conditions precedent set forth under “Conditions Precedent to
Effectiveness and Initial Loans”, $75 million (but not less than $75 million),
of Loans will be drawn in a single draw on the Closing Date. Such Loans shall be
provided by VHP (or its permitted assigns).

  

2.  Subject to the conditions precedent set forth under “Conditions Precedent to
Subsequent Loans”, (a) an additional up to $25 million of Loans may be drawn in
a single draw after March 31, 2019, such Loans to be provided by VHP (or its
permitted assigns), and (b) an additional up to $35 million of Loans may be
drawn in a single draw after June 30, 2019, such Loans to be provided by VIP (or
its permitted assigns).

   No drawdowns will be permitted after July 10, 2019. Ranking; Subordination:
   The obligations under the Facility shall be senior unsecured obligations of
the Borrower and each Guarantor and shall be subordinated to the obligations
under the Deerfield Facility Agreement pursuant to a subordination agreement
(the “Subordination Agreement”) on terms to be agreed with the lenders
thereunder.



--------------------------------------------------------------------------------

Exit Fees:    A fee of 1% of the aggregate amount of Loans funded under the
Facility shall be payable on any repayment or conversion of such funded amount,
on the portion of such funded amount so repaid or converted. In the case of
conversion, such fee shall be converted to stock on the same basis as the
principal balance of the Loans as set forth below under “Conversion”.    In
addition, a fee of 3% of the portion of the aggregate committed amount of Loans
not funded under the Facility shall be payable on any repayment in full or
conversion in full of the Loans. In the case of conversion in full of the Loans,
such fee shall be converted to stock on the same basis as the principal balance
of the Loans as set forth below under “Conversion”. Interest:    The Loans will
bear interest at a rate equal to 5.0% per annum. Such interest shall be payable
in kind, other than a portion thereof in an amount sufficient to cover any
income taxes that would otherwise be payable by the Lenders in respect of
“phantom income” on such paid-in-kind interest, which will be payable in cash.
Right to Fund:    If (a) the Company has received a bona fide offer from a third
party to acquire 19% or more of the capital stock of the Company (whether
through merger, purchase or otherwise) and (b) as of the date of such offer the
aggregate amount of Loans funded under the Facility does not equal or exceed
$75 million, VHP (or its permitted assignees) shall have the right (but not the
obligation) to make a Loan (which Loan shall be convertible in the manner set
forth under “Conversion” below) in an amount up to such unfunded amount (such
that the total amount of the Loans funded hereunder is $75 million) prior to the
consummation of such transaction. Interest Payments:    Interest will be
computed on the basis of a 360-day year for actual days elapsed. Interest paid
in kind will be added to the principal balance of the Loans at the end of each
fiscal quarter (and shall bear interest once added to such principal balance).
Cash interest will be payable in arrears at the end of each quarter. Use of
Proceeds:    The proceeds of the Loans will be used for general corporate
purposes, but shall not, without the prior written consent of VHP in its sole
discretion, be used to pay all or any portion of any liability in excess of
$15 million in the aggregate. Term:    The maturity date (the “Maturity Date”)
will be January 6, 2025.



--------------------------------------------------------------------------------

Amortization:    None. Optional Prepayments:    To the extent permitted under
the Subordination Agreement, the Loans may be prepaid in whole or in part
without premium or penalty, subject to the payment of any applicable Call
Premium as set forth below, upon 15 business days’ prior written notice;
provided, that no prepayment shall be permitted if the VWAP of the Borrower’s
common stock for the five-trading-day period ending on and including the trading
day immediately preceding the giving of such prepayment notice exceeds the
Conversion Price. In the event the Borrower elects to pre-pay the Loans, the
Lenders shall have the right, prior to such prepayment, to convert all or a
portion of the Loans to be so prepaid (but, for the avoidance of doubt, not
including any Call Premium) at the Fundamental Change Conversion Price described
below under “Conversion.” Call Premium:    Customary for financings similar to
the Facility, which decreases over time to the maturity date. Mandatory
Prepayments:    Upon the occurrence of a Change of Control (to be defined
consistent with the Deerfield Facility Agreement as amended in accordance with
this Term Sheet), the Lenders shall have the right to either convert the Loans
(as described below under “Conversion”) or require payment in full at par plus
accrued and unpaid interest. Conversion:    Convertible at the option of each
Lender into convertible preferred stock of the Borrower (the “preferred stock”)
at a conversion price of $1.60 per share (the “Conversion Price”) as described
below. The preferred stock will be non-participating, convertible preferred
stock, with no dividend rights (other than to participate in dividends paid on
the common stock (as defined below) on an as-converted basis) or voting rights.
The preferred stock will be senior to the common stock upon liquidation (with a
liquidation preference equal to the Base Amount (as defined below)) and will be
convertible into common stock of the Borrower at the Conversion Price (i.e., the
initial conversion price of the preferred stock will be the same as the then
applicable Conversion Price) as described below. The Conversion Price will be
subject to adjustments customary for convertible notes for splits or
combinations of, recapitalization or reclassification of, and the payment of
dividends on, the Borrower’s common stock, par value $0.01 per share (the
“common stock”), as well as the distribution of rights, options or warrants to
all or substantially all holders of common stock at a price less than the
five-trading-day VWAP of the common stock, and any tender offer by the Borrower
for common stock at an amount exceeding the five-trading-day VWAP of the common
stock; provided that the Conversion Price of the preferred stock shall not be
subject to adjustment for any dividends or distributions in which the preferred



--------------------------------------------------------------------------------

   stock participates. The issuance of additional shares of common stock or
other securities (except for stock dividends on the common stock), including
pursuant to employee equity plans, warrants or other exercisable or convertible
securities, shall be excluded from such adjustments. The Conversion Price also
will be subject to decrease in the event the Lender converts the Loans in
connection with a “fundamental change” (to be defined in a manner customary for
convertible notes), based on a customary make-whole table with inputs relative
to either the average of the last reported sale prices of the common stock over
the five trading day period ending on and including the trading day immediately
preceding the effective date of the fundamental change (or the date of the
prepayment notice, as applicable) or the cash price paid per share of common
stock in the transaction (the “Fundamental Change Repurchase Price”); provided
that, to the extent the Conversion Price would be decreased to an amount (the
“Floor Price”) that would cause the number of underlying shares of preferred
stock or common stock to exceed the amount of the then available authorized
shares, the Company will obtain stockholder approval to increase the number of
authorized shares or, absent such approval, the Conversion Price will be
decreased to the Floor Amount and the balance of any make-whole amount will be
paid in cash rather than settled in stock. In the event that a conversion during
a prepayment period would also be deemed to be in connection with a fundamental
change, a holder of the Loans to be converted will be entitled to a single
adjustment to the Conversion Price with respect to the first to occur of the
applicable redemption notice date or the effective date of the applicable
fundamental change, and the later event will be deemed not to have occurred for
purposes of the adjustments.    The Loans shall be convertible into a number of
shares of preferred stock equal to (i) the aggregate principal amount of such
Loans being converted (including any interest paid in kind that has been added
to the principal balance of the Loans at the end of a fiscal quarter), plus any
accrued and unpaid interest that is to be paid in kind at the end of the next
fiscal quarter but has not yet been so paid, plus the portion of any Exit Fee
attributable to the committed amount of the Loans being so converted (clause
(i), collectively, the “Base Amount”), divided by (ii) the then applicable
Conversion Price for the Loans. The shares of preferred stock shall be
convertible into a number of shares of common stock equal to (i) the Base Amount
(i.e., the liquidation preference of the preferred stock) divided by (ii) the
then applicable Conversion Price for the preferred stock. Documentation:    The
definitive documentation for the Facility (the “Loan Documents”) shall consist
of a credit agreement, one or more guarantee agreements, the Subordination
Agreement and other customary documentation for similar financing transactions,
in each case consistent with the terms and conditions set forth herein and
otherwise in form and substance satisfactory to the Borrower and Lenders holding
a majority of the Commitment (as defined in the Commitment Letter) (the
“Majority Lenders”), who may approve the Loan Documents on behalf of each
Lender.



--------------------------------------------------------------------------------

   Representations and warranties, affirmative covenants and events of default
shall be substantially similar to those set forth in the Deerfield Facility
Agreement and otherwise shall be customary for financing transactions similar to
the Facility.    The documentation shall also contain “clear market” provisions,
registration rights for the common stock, requirements to list the common stock
underlying the loans on Nasdaq, indemnification and other covenants consistent
with (taking into account the character of the loans and the application of the
securities laws to convertible instruments) the terms of the existing Purchase
Agreement, dated November 19, 2018, with VHP. Negative Covenants:    To be
substantially similar to those set forth in the Deerfield Facility Agreement and
otherwise to be customary for financing transactions similar to the Facility and
to include, without limitation, a prohibition on additional indebtedness for
borrowed money other than purchase money debt and a senior-secured revolving
credit facility (the “Permitted Revolver”), in each case to the extent permitted
under the Deerfield Facility Agreement as in effect on the date hereof.
Conditions Precedent to Effectiveness and Initial Loans:    The effectiveness of
the Facility (the date of such effectiveness, the “Closing Date”) and to the
initial funding of the Facility will be subject to conditions precedent that are
customary for financings similar to the Facility including, without limitation,
the following:   

1.  The Majority Lenders shall have received (a) the Loan Documents, duly
executed and delivered by the parties thereto and (b) such other customary
closing documents as the Majority Lenders shall have requested from the
Borrower.

  

2.  The Majority Lenders shall have received a duly executed notice of borrowing
at least 5 business days prior to the proposed date of such borrowing.

  

3.  In the reasonable judgment of the Majority Lenders, no event or change shall
have occurred that could reasonably be expected to result in a material adverse
effect on (a) the business, assets, operations or financial condition of the
Borrower and the Guarantors, taken as a whole, or (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform the obligations under
the Loan Documents and/or the Deerfield Facility Agreement.



--------------------------------------------------------------------------------

  

4.  The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects (or, to the extent qualified by
materiality or material adverse effect, in all respects) as of the date of such
borrowing and after giving effect thereto (or, to the extent expressly made as
of a prior date, such prior date).

  

5.  Before giving effect to such funding, no default or event of default shall
have occurred and be continuing, and after giving effect to such funding, no
default or event of default shall have occurred and be continuing or reasonably
expected to occur under the Loan Documents.

  

6.  Before giving effect to such funding, no default or event of default shall
have occurred and be continuing, and after giving effect to such funding, no
default or event of default shall have occurred and be continuing or reasonably
expected to occur under the Deerfield Facility Agreement.

  

7.  The Closing Date shall have occurred no later than February 15, 2019.

  

8.  All reasonable and customary expenses required to be reimbursed to the
Lenders by the Borrower shall have been paid in full.

  

9.  Stockholder approval (i) to increase the Borrower’s authorized share capital
and (ii) to approve the issuance under applicable Nasdaq rules shall have been
obtained.

  

10.  The Borrower’s common stock shall remain listed on Nasdaq.

  

11.  John Johnson shall be appointed as CEO (as opposed to Interim CEO) of the
Borrower not later than the Closing Date.

  

12.  The Board shall have approved a go-forward operating plan, taking into
account funding under the Facility, that shall not reasonably be expected to
result in a default or event of default under the Loan Documents or the
Deerfield Facility Agreement.

  

13.  The Deerfield Facility Agreement shall have been modified in a manner
reasonably satisfactory to the Majority Lenders and the Borrower as follows:

  

a.   The definition of “Change of Control” set forth in Section 1.1 thereof
shall be amended to delete clause (c) thereof, which currently prohibits Vatera
from owning 50% or more of the equity interests in the Borrower on a fully
diluted basis. Clause (b) thereof will be amended to carve-out VHP, VIP and
their respective affiliates from time to time.



--------------------------------------------------------------------------------

  

b.  The definition of “Indebtedness” set forth in Section 1.1 thereof shall be
amended to exclude from Indebtedness the existing obligations under (x) the
Agreement and Plan of Merger, dated as of December 3, 2013, among The Medicines
Company, Rempex Pharmaceuticals, Inc. and the other parties thereto and (y) the
Purchase and Sale Agreement, dated as of November 28, 2017, between The
Medicines Company and Melinta Therapeutics, Inc.

  

c.   Clause (n) of the definition of “Permitted Indebtedness” set forth in
Section 1.1 thereof shall be waived to the permit the payment of cash interest
on the Facility in the amounts set forth under “Interest” and “Interest
Payments” above.

  

d.  Section 5.1(h) thereof shall not require that Borrower’s audited financial
statements for the fiscal year ending December 31, 2018 be delivered without an
explanatory paragraph expressing doubt as to the Borrower’s status as a going
concern.

  

e.   Section 5.1(v)(ii) thereof shall be amended to reduce the net sales
covenant set forth therein for all periods after December 31, 2018, by 15%.

  

14.  The Majority Lenders shall not have become aware of any adverse
information, fact or circumstance with respect to the Borrower and the
Guarantors that is inconsistent with the information available to the Majority
Lenders on the date of the Commitment Letter in any material respect.

  

15.  All other aspects of the Loan Documents and the transactions contemplated
hereby shall be acceptable to the Majority Lenders in their sole discretion.

   Notwithstanding any provision of the Loan Documents, the Commitment Letter or
this Term Sheet to the contrary, a determination by the Majority Lenders that
any of the conditions precedent set forth under “Conditions Precedent to
Effectiveness and Initial Loans” above, “Conditions Precedent to Subsequent
Loans” below or otherwise set forth in the Loan Documents, have been met, or any
decision by the Majority Lenders to waive any of such conditions, shall be
binding upon all Lenders. Conditions Precedent to Subsequent Loans:   
Subsequent Loans will be subject to the following conditions precedent:



--------------------------------------------------------------------------------

  

1.  The Lenders shall have received a duly executed notice of borrowing at least
10 business days prior to the proposed date of such borrowing.

  

2.  In the reasonable judgment of the Majority Lenders, no event or change shall
have occurred that could reasonably be expected to result in a material adverse
effect on (a) the business, assets, operations or financial condition of the
Borrower and the Guarantors, taken as a whole, or (b) the ability of the
Borrower and the Guarantors, taken as a whole, to perform the obligations under
the Loan Documents and/or the Deerfield Facility Agreement.

  

3.  The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects (or, to the extent qualified by
materiality or material adverse effect, in all respects) as of the date of such
borrowing and after giving effect thereto (or, to the extent expressly made as
of a prior date, such prior date).

  

4.  Before giving effect to such funding, no default or event of default shall
have occurred and be continuing, and after giving effect to such funding, no
default or event of default shall have occurred and be continuing or reasonably
expected to occur under the Loan Documents.

  

5.  Before giving effect to such funding, no default or event of default shall
have occurred and be continuing, and after giving effect to such funding, no
default or event of default shall have occurred and be continuing or reasonably
expected to occur under the Deerfield Facility Agreement.

  

6.  Both before and after giving effect to the funding of the third tranche of
the Loans, the Borrower shall have obtained a Permitted Revolver with respect to
which no less than $10 million shall be available for drawing on and after such
funding date (without giving effect to any repayment on such date with the
proceeds of the Loans).

Indemnity and Expenses:    The Loan Documents will provide customary
indemnification and expense reimbursement to the Lenders. Assignments and
Participations:    The Loans will be assignable by the Lenders to, and the
preferred stock will be transferable to, QIBs or institutional accredited
investors (other than competitors). Assignment of the Loans will also be subject
to all applicable securities laws. The shares of preferred stock issuable upon
conversion of the Loans, and the shares of common stock issuable upon conversion
of the preferred stock, also will bear a customary restricted stock legend.



--------------------------------------------------------------------------------

Voting:    Amendments, waivers and other modifications of the Loan Documents
will require the prior written consent of the Majority Lenders and VHP.
Governing Law and Jurisdiction:    The Loan Documents will provide that the
Borrower and the Guarantors will submit to the exclusive jurisdiction and venue
of the federal and state courts of the County and State of New York and will
waive any right to trial by jury. New York law will govern the Loan Documents.